            Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION,                                 Case No. 20-CV-4432

        Plaintiff,                                         COMPLAINT FOR PERMANENT
                                                           INJUNCTION AND OTHER
        v.                                                 EQUITABLE RELIEF

 RCG ADVANCES, LLC, a limited liability
 company, f/k/a Richmond Capital Group, LLC,
 also d/b/a Viceroy Capital Funding and Ram
 Capital Funding,

 RAM CAPITAL FUNDING LLC, a limited
 liability company,

 ROBERT L. GIARDINA, individually and as an
 owner and officer of RCG ADVANCES, LLC,

 JONATHAN BRAUN, individually and as a de
 facto owner and an officer or manager of RCG
 ADVANCES, LLC, and

 TZVI REICH, a/k/a Steven Reich, individually
 and as an owner and officer of RAM CAPITAL
 FUNDING LLC, and as a manager of RCG
 ADVANCES, LLC,

        Defendants.

       Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.       The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b) to obtain permanent injunctive relief, rescission or

reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten

monies, and other equitable relief for Defendants’ acts or practices in violation of Section 5(a) of

the FTC Act, 15 U.S.C. § 45(a) in connection with their business financing activities.



                                                 1
            Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 2 of 14



                                 JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

       3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(1),

(c)(2), and (d), and 15 U.S.C. § 53(b).

                                           PLAINTIFF

       4.       The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41–58. The FTC enforces Section 5(a) of the FTC Act,

15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce.

       5.       The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).

                                          DEFENDANTS

       6.       Defendant RCG Advances, LLC (“RCG”), formerly known as Richmond

Capital Group LLC, and also doing business as Viceroy Capital Funding and Ram Capital

Funding, is a New York limited liability company. RCG lists its address as 111 John Street

Suite 1210, New York, NY 10038. RCG transacts or has transacted business in this District and

throughout the United States. At times material to this Complaint, acting alone or in concert

with others, RCG has advertised, marketed, offered, or distributed financing to businesses

throughout the United States.




                                                  2
            Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 3 of 14



       7.       Defendant Ram Capital Funding LLC (“Ram”), is a New Jersey limited liability

company. Ram lists its address as 111 John Street Suite 1210, New York, NY 10038. Ram

transacts or has transacted business in this District and throughout the United States. At times

material to this Complaint, acting alone or in concert with others, Ram has advertised, marketed,

offered, or distributed financing to businesses throughout the United States.

       8.       Defendant Robert L. Giardina (“Giardina”) is the owner, officer, managing

member, and partner of RCG. At times material to this Complaint, acting alone or in concert

with others, he has formulated, directed, controlled, had the authority to control, or participated

in the acts and practices set forth in this Complaint. Defendant Giardina resides in this District

and, in connection with the matters alleged herein, transacts or has transacted business in this

District and throughout the United States.

       9.       Defendant Jonathan Braun (“Braun”) is a de facto owner and an officer or

manager of RCG. At times material to this Complaint, acting alone or in concert with others, he

has formulated, directed, controlled, had the authority to control, or participated in the acts and

practices set forth in this Complaint. Defendant Braun resides in this District and, in connection

with the matters alleged herein, transacts or has transacted business in this District and

throughout the United States.

       10.      Defendant Tzvi Reich, also known as Steve Reich (“Reich”), is president and

manager of Ram, and a manager of RCG. At times material to this Complaint, acting alone or

in concert with others, he has formulated, directed, controlled, had the authority to control, or

participated in the acts and practices set forth in this Complaint. Defendant Reich resides in this




                                                  3
          Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 4 of 14



District and, in connection with the matters alleged herein, transacts or has transacted business in

this District and throughout the United States.

                                   COMMON ENTERPRISE

       11.      Defendants RCG and Ram (collectively, “Corporate Defendants”) have operated

as a common enterprise while engaging in the unlawful acts and practices alleged below.

Corporate Defendants have conducted the business practices described below using common

officers, managers, business functions, employees, and office locations, and have commingled

funds. Because these Corporate Defendants have operated as a common enterprise, each of

them is jointly and severally liable for the acts and practices alleged below. Defendants

Giardina, Braun, and Reich have formulated, directed, controlled, had the authority to control, or

participated in the acts and practices of the Corporate Defendants that constitute the common

enterprise.

                                          COMMERCE

       12.        At all times material to this Complaint, Defendants have maintained a

substantial course of trade in or affecting commerce, as “commerce” is defined in Section 4 of

the FTC Act, 15 U.S.C. § 44.

                          DEFENDANTS’ BUSINESS ACTIVITIES

                                            Overview

       13.      Since at least 2015, Defendants have engaged in a number of deceptive and unfair

practices while providing small business financing. Proposed Defendants’ victims include small

businesses, medical offices, non-profit organizations, and religious organizations (hereinafter,

“consumers”).



                                                  4
          Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 5 of 14



       14.     Defendants purport to provide immediate funds in a specific amount in exchange

for consumers’ agreement to repay a higher amount from future business revenues. The

repayment amount is remitted over time through daily debits from consumers’ bank accounts.

       15.     In advertising their financing products to consumers, Defendants falsely claim

that their financing products do not feature a personal guaranty or upfront costs. In addition,

Defendants promise consumers a specific amount of financing, but provide a much smaller

amount. Defendants also engage in unfair collection practices, including, in some instances, by

filing confessions of judgment against consumers in circumstances not permitted by their

financing agreements and threatening physical violence, and make unauthorized debits from

consumers’ accounts.

             Defendants’ Misrepresentations Regarding Their Financing Products

       16.     Defendants advertise their financing products on the Internet. On their website,

Defendants claim that their financing product requires “no personal guaranty of collateral from

business owners.”

       17.     In reality, Defendants’ financing contracts do include a “personal guaranty” that

consumers must agree to:

       Personal Guaranty of Performance. The undersigned Guarantor(s) hereby guarantees
       to RCG, Merchant’s good faith, truthfulness and performance of all of the
       representations, warranties, covenants made by Merchant in the Merchant Agreement in
       Sections thereof 2.3, 2.5, 2.6, 2.9, 2.10, 2.11, 2.12, 2.13 and 2.14, as each agreement may
       be renewed, amended, extended or otherwise modified (the “Guaranteed Obligations”).
       Guarantor’s obligations are due at the time of any breach by Merchant of any
       representation, warranty, or covenant made by Merchant in the Agreement.

       18.     In previous versions of their contracts, Defendants included the following

provision:

       Personal Guaranty. In the event of a Default under Sections 2.3, 2.5, 2.6, 2.9, 2.10,

                                                5
         Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 6 of 14



       2.11, 2.12, 2.13, and 2.14 hereof, should RCG determine that the Purchase Amount
       cannot be obtained from the Merchant’s business, RCG will enforce its rights against the
       Guarantors of this transaction. Said Guarantors will be jointly and severally liable to
       RCG for all of RCG’s losses and damages, in additional [sic] to all costs and expenses
       and legal fees associated with such enforcement.

       19.     Also on their website, Defendants claim that their financing requires “no upfront

costs.” In fact, Defendants withhold various fees upfront, prior to disbursing the funding to

consumers. Some of these fees appear buried in Defendants’ contracts, without any language

alerting consumers that they are withdrawn upfront. Other withheld amounts are not disclosed

anywhere in the contract.

       20.     Defendants promise consumers a specific amount of financing. For example, the

first page of Defendants’ contracts prominently sets forth the financing amount as the “Total

Purchase Price.” In reality, however, Defendants provide consumers with substantially less than

the total amount promised by withholding various fees ranging from several hundreds to tens of

thousands of dollars prior to disbursement. As discussed above, these fees appear several pages

into Defendants’ contracts and without any indication that they reduce the amount of funds

consumers were promised. In addition, Defendants sometimes withdraw fees that are in excess

of amounts listed near the end of the agreements. Specifically, in internal emails, Defendants

have directed that higher fees be charged and smaller amounts transferred to consumers than

those promised. As a result, consumers in numerous instances have complained that they

received significantly less funding than they were promised.




                                                6
         Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 7 of 14



                               Defendants’ Collections Practices

       21.     In order to obtain funding, Defendants require businesses and their owners to

confess judgment to the full amount owed under the contract, so that Defendants can

immediately proceed to court to collect on a purportedly owed judgement. At the same time,

Defendants’ contracts provide that Defendants will not hold consumers in breach if payments are

remitted more slowly than anticipated because business revenues slowed down and that

consumers do not owe anything if the business shuts down entirely:

       If Future Receipts are remitted more slowly than RCG may have anticipated or projected
       because Merchant’s business has slowed own, or if the full Purchased Amount is never
       remitted because Merchant’s business went bankrupt or otherwise ceased operations in
       the ordinary course of business, and Merchant has not breached this Agreement,
       Merchant would not owe anything to RCG and would not be in breach or default under
       this Agreement.

       22.     In practice, however, Defendants in many instances file confessions of judgment

against consumers for missing payments due to a slowdown in business revenues or due to a

business shutdown, a violation of the terms of the financial agreement.

       23.     In addition, Defendants have also filed confessions of judgment against

consumers who were still making required payments but payments temporarily could not be

processed due to technical issues outside of the consumers’ their control. For example, in some

instances, consumers’ banks unexpectedly and temporarily locked their bank accounts due to

fraud or security alerts, thus preventing Defendants from effectuating the daily withdrawals.

Despite consumers’ attempts to explain and resolve the situation, Defendants held them in

default and filed confessions of judgment against them.




                                                7
          Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 8 of 14



       24.     In other instances, Defendants filed confessions of judgment against consumers

who did not breach relevant provisions of Defendants’ financing agreements, including one

consumer who was still continuing to make daily payments to Defendants.

       25.     Because Defendants’ confessions of judgment require both the business entity and

the individual owner to confess judgment to the entire repayment amount, upon filing the

confession of judgment in court, Defendants in many instances are able to seize consumers’

business and personal assets. Consumers do not expect to face a confession of judgment filing

because, in a number of instances, consumers have not breached the relevant provisions in the

financing agreement, or were promised that they would not be held in breach if they could not

pay due to a slowdown in business revenues. Numerous consumers report being financially

devastated by Defendants’ confession of judgment filings.

       26.     Defendants also make threatening collection calls to consumers, frequently using

obscene or profane language, to induce them to continue making payments. For example,

Defendants have threatened violence or other criminal means to harm the physical person,

reputation, or property of the consumer or third parties if they do not continue making their daily

payments. Defendants’ representatives told one consumer they were going to “break his jaw” if

he did not make the required payments, and told another consumer they would “come down there

and beat the s**t out of you.” Defendants threatened another consumer that if he did not pay,

they would ruin his reputation by falsely accusing him of being a child molester.

       27.     Defendants’ threats caused or likely caused consumers to fear for their physical

safety and forego important contractual and legal rights, including the right to have their

payments reduced or reconciled, and induced the payment of a disputed payment obligation.



                                                 8
          Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 9 of 14



                           Defendants’ Unauthorized Withdrawals

       28.     Defendants make unauthorized withdrawals from consumers’ accounts. For

example, although Defendants’ contracts state that they will debit the specific daily amount once

on each business day, Defendants in many instances make two withdrawals from consumers’

accounts on a single day following a bank holiday. Consumers do not authorize these additional

payments, do not expect to have their accounts debited twice in one day, and often face financial

hardships and overdrawn accounts as a result. When consumers complain about the

unauthorized debits, Defendants in many instances do not refund the additional amounts

withdrawn.

       29.     Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.

                              VIOLATIONS OF THE FTC ACT

       30.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       31.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       32.     Acts or practices are unfair under Section 5 of the FTC Act if they cause or are

likely to cause substantial injury to consumers that consumers cannot reasonably avoid

themselves and that is not outweighed by countervailing benefits to consumers or competition.

15 U.S.C. § 45(n).




                                                9
         Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 10 of 14



                                             Count I

                      Misrepresentations Regarding Financing Products

       33.     In numerous instances in connection with the advertising, marketing or offering of

business financing, Defendants represent, directly or indirectly, expressly or by implication, that:

               a.      Defendants require no personal guaranty from business owners;

               b.      Defendants charge no upfront costs; and

               c.      Consumers will receive a specific amount of financing.

       34.     In truth and in fact, in numerous instances in which Defendants have made the

representations set forth in Paragraph 33, such representations were false or misleading at the

time Defendants made them.

       35.     Therefore, Defendants’ representations as set forth in Paragraph 33 are false or

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

                                             Count II

                            Unfair Use of Confessions of Judgment

       36.     In numerous instances, Defendants use confessions of judgment unfairly,

including by filing confessions of judgment against consumers who (a) are current in their

payments or did not breach the Defendants’ contract; (b) miss payments due to a slowdown in

business revenues or business cessation, despite contractual representations that consumers will

not be in breach or default under those circumstances, or (c) whose payments cannot be

processed due to temporary technical difficulties outside the consumers’ control.

       37.     Defendants’ actions cause or are likely to cause substantial injury to consumers



                                                10
         Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 11 of 14



that consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition.

       38.     Therefore, Defendants’ acts or practices as set forth in Paragraph 36 constitute

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a), (n).

                                             Count III

                                    Unfair Collection Threats

       39.     In numerous instances, Defendants unfairly seek to induce consumers to make

payments, including by threatening to use violence or other unlawful or criminal means to harm

the physical person, reputation, or property of the consumer or third parties or to ruin consumers’

businesses.

       40.     Defendants’ actions cause or are likely to cause substantial injury to consumers

that consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition.

       41.     Therefore, Defendants’ acts or practices as set forth in Paragraph 39 constitute

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a), (n).

                                             Count IV

                                   Unauthorized Withdrawals

       42.     In numerous instances, Defendants withdraw funds from consumers’ bank

accounts without the express informed consent of those consumers.

       43.     Defendants’ actions cause or are likely to cause substantial injury to consumers

that consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition.



                                                 11
         Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 12 of 14



        44.     Therefore, Defendants’ acts or practices as set forth in Paragraph 42 constitute

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a), (n).

                                     CONSUMER INJURY

        45.     Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act. In addition, Defendants have been

unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

the public interest.

                        THIS COURT’S POWER TO GRANT RELIEF

        46.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b)

and the Court’s own equitable powers, requests that the Court:

        A.      Enter a permanent injunction to prevent future violations of the FTC Act by

Defendants;




                                                 12
         Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 13 of 14



       B.      Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten monies; and

       C.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.

                                             Respectfully submitted,

                                             ALDEN F. ABBOTT
                                             General Counsel


Dated: June 10, 2020                         /s/ Ioana Gorecki____________________________
                                             IOANA R. GORECKI
                                             Federal Trade Commission
                                             600 Pennsylvania Ave. NW
                                             Mail Stop CC-10232
                                             Washington, DC 20580
                                             Tel: (202) 326-2077
                                             Facsimile: (202) 326-2752
                                             Email: igorecki@ftc.gov


                                             MARGUERITE L. MOELLER
                                             Federal Trade Commission
                                             600 Pennsylvania Ave. NW
                                             Mail Stop CC-10232
                                             Washington, DC 20580
                                             Tel: (202) 326-2905
                                             Facsimile: (202) 326-2752
                                             Email: mmoeller@ftc.gov




                                                13
Case 1:20-cv-04432-LAK Document 1 Filed 06/10/20 Page 14 of 14



                            MICHAEL D. WHITE
                            Federal Trade Commission
                            600 Pennsylvania Ave. NW
                            Mail Stop CC-10232
                            Washington, DC 20580
                            Tel: (202) 326-3196
                            Facsimile: (202) 326-2752
                            Email: mwhite1@ftc.gov


                            Attorneys for Plaintiff
                            FEDERAL TRADE COMMISSION




                              14
